Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Matzakos et al. US 20030068269 teaches a hydrogen generator (Abstract; Reactor 1, Figs. 1 and 2; see also MSR reactor 32, Fig. 7B) and compressor (compressor 36, Fig. 78; Para. [01331) apparatus, the apparatus comprising: a steam-methane reformer (Reactor 1, Figs. 1 and 2; see also MSR reactor 32, Fig. 78; Abstract).  The reference further teaches a plurality of combustion cylinders (flameless distributed combustion; outer concentric section 2 and fuel tubes 10, Fig. 1) in fluid communication with each other (Para. [0064], the FDC fuel tubes, 10, are placed in a circular pattern in the FDC heating section, while air flows in that annular region surrounding the fuel tubes.  The openings or nozzles provide communication between the fuel tubes and the annular portion of the heating section through which air or other oxidant flows) and configured to operate via combustion of the first gas (Para. [0086], Flameless combustion is accomplished by preheating combustion air and fuel gas (e.g., methane)). 
However, there is no teaching, suggestion or disclosure for an arrangement where the plurality of combustion cylinders would be capable of providing power to the gas compressor in Matzakos. 
Regarding claim 13, Matzakos does not teach or suggest the following differences: the pressure of the received low pressure methane that is pressurized for reforming, the hydrogen generator and compressor are integrated and the pressure of the high pressure hydrogen gas is up to 10,000psi. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/STEVEN J BOS/Primary Examiner, Art Unit 1736